Exhibit 99.1 Date: July 30, 2007 To: THE BANK OF NEW YORK, not in its individual or corporate capacity but solely as Supplemental Interest Trustee for Alternative Loan Trust 2007-OA10 (“Counterparty”) Attention: Matthew Sabino From: UBS AG, London Branch (“UBS AG”) Subject: Interest Rate Cap Corridor Transaction UBS AG Ref: UBS REF. NO. 37752270/37752280 Dear Sirs The purpose of this communication is to confirm the terms and conditions of the Transaction entered into between us on the Trade Date specified below. This Confirmation constitutes a “Confirmation” as referred to in the Agreement specified below. The definitions contained in the 2efinitions as published by the International Swaps and Derivatives Association, Inc., are incorporated into this Confirmation. In the event of any inconsistency between any of the definitions listed above and this Confirmation, this Confirmation will govern. This Confirmation will constitute a Confirmation that supplements, forms a part of, and is subject to, the 1aster Agreement dated as of July 30, 2007, as amended and supplemented from time to time, between Counterparty and UBS AG (the “Agreement”).All provisions contained in the Agreement shall govern this Confirmation except as expressly modified below. The terms of the particular Interest Rate Cap Corridor Transaction to which this Confirmation relates are as follows: General Terms Trade Date: July 27, 2007 Effective Date July 30, 2007 Termination Date: July 25, 2017 Calculation Amount: Initially USD 546,742,757.40 amortizing as per the Amortization Schedule below 1 With respect to each Calculation Period, the lesser of: (i) the amount set forth for such Calculation Period in the Amortizing Schedule below; and, (ii) the product of (a) the Class1-A-1, Class 1-A-2, Class 1-A-3, Class 2-A-1, Class 2-A-2, Class 2-A-3, Class M1, Class M2, Class M3, Class M4, Class M5, Class M6, Class M7, Class M8, Class M9 and Class M10Certificate Balance (the "Certificates"), relating to CWALT, Inc. Alternative Loan Trust 2007-OA10, and (b) 100%, immediately prior to the related Distribution Date (as such term is defined in the Pooling and Servicing Agreement dated as of
